McINERNEY, J.
(dissenting in part).
I concur in the principle of law announced in the syllabus, but I do not agree that its application is appropriate to the circumstances of this case. There is no statute requiring a permit to conduct *1243the hot oil service and I do not believe that the activity which forms the basis of the joinder is a part of the overall operations of the motor carrier. For this reason, I dissent from the majority opinion.
I am authorized to state that Justice Blackbird concurs in these views.